Citation Nr: 1132029	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 60 percent for a right bundle branch block. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from September 1952 to August 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) which continued a 60 percent evaluation for the Veteran's service-connected right bundle branch block. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2010).

August 2006 and February 2011 VA examinations do not adequately address the rating criteria for the cardiovascular system, Diagnostic Codes 7000-7007, 7011, and 7015-7020.  The Veteran is currently in receipt of a 60 percent evaluation for a right bundle branch block, rated under Diagnostic Code 7015 for atrioventricular block.  The provisions of 38 C.F.R. § 4.100 provide that METs testing is required for an evaluation under Diagnostic Code 7015 unless certain exceptions are met.

Under Diagnostic Code 7015, a 60 percent evaluation is warranted with evidence of more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation may be assigned where there has been chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7015 (2010).

METs testing was not completed at the time of the Veteran's August 2006 and February 2011 VA examinations.  The Board finds, therefore, that a remand for a supplemental VA opinion is necessary to adequately address the rating criteria.

The Board notes that a letter from the Veteran's physician at the Miami Valley Hospital shows that the Veteran had a subdural hematoma in August 2011 resulting in significant disability.  38 C.F.R. § 4.104, Note (2) provides that when a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Since it appears from this recent medical evidence that METs testing is contraindicated due to the Veteran's current physical condition, the examiner should provide an estimation of the Veteran's METs based on an overall review of the record.  The VA examiner should also provide an estimation of the Veteran's METs at the time of his August 2006 and February 2011 VA examinations based on his history provided at those times.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should refer this case to the February 2011 examiner or other suitably qualified examiner for a supplemental VA cardiology opinion to assess the current severity of the Veteran's service-connected right bundle branch block.  The claims folder, along with a copy of this remand order, must be made available to the examiner for review.  The examiner review the claims file and should report and discuss the Veteran's current disability picture in accordance with the rating criteria set forth above.

Specifically, the VA examiner should provide an estimation of the level of activity, expressed in METs, that results in dyspnea, fatigue, angina, dizziness, or syncope based on a review of the evidence of record from 2006 to the present.  The VA examiner should also provide an estimation of the Veteran's METs at the time of his August 2006 and February 2011 VA examinations based on his history provided at those times. 

2.  The RO/AMC must review the examination report to ensure that it is in complete compliance with this remand.  If deficient in any manner, the RO/AMC must implement corrective procedures at once.

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



